Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-8, drawn to comprising detecting, in a sample of nucleic acids, a nucleic acid that encodes one or more mutations in exon 12 of an NPM gene, wherein the nucleic acid comprises an exon 12 sequence coding for position 290 of human nucleophosmin protein (NPM) that results in a loss of a tryptophan residue at position 290, wherein the detecting comprises identifying the nucleic acid using
(a) oligonucleotide primers in a polymerase chain reaction assay that amplifies the nucleic acid but does not substantially amplify a nucleic acid encoding a wild-type NPM, and/or
(b) an oligonucleotide probe that binds to a nucleic acid encoding the one or more mutations but not to a wild-type NPM, classified in C12Q 1/6886.

II. Claim 9, drawn to a kit comprising the oligonucleotide primers and/or the oligonucleotide probe of claim 1, classified in C12Q 2600/16 or C12Q 2600/15.


(a) oligonucleotide primers in a polymerase chain reaction assay that amplifies a nucleic acid encoding the one or more mutations but does not substantially amplify a nucleic acid encoding a wild-type NPM, and/or
(b) an oligonucleotide probe that binds, in a hybridization assay, to a nucleic acid encoding the one or more mutations but not to a wild-type NPM, classified in C12Q 1/6886.

IV. Claim 20, drawn to a kit comprising the oligonucleotide primers and/or the oligonucleotide probe of claim 10, classified in C12Q 2600/16 or C12Q 2600/15.


The inventions are independent or distinct, each from the other because:
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as are directed towards primers or probes hybridizing to different sequences and regions of NPM. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are direct to different methods employing different methods steps and distinct reagents to provide a different result.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the primers/probe of Group II can be used to encode a protein or for affinity chromatography.
Inventions IV and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially the primers/probe of Group II can be used to encode a protein or for affinity chromatography.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

SPECIES ELECTIONS
Species Election for Group I
A.	This application contains claims directed to the following patentably distinct species of reagents for detection (claim 1):
(a) oligonucleotide primers in a PCR assay amplifying the nucleic acid but not substantially amplifying a nucleic acid encoding wild-type NPM (claims 6 and 7);
(b) oligonucleotide probe that binds to the nucleic acid encoding the one or more mutations but not to wild-type NPM (claim 8); or
(c) both oligonucleotide primers and probe (claims 4-8).



Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic because claim 1 lists the species alternatively and not generically.

Species Election for Group II
B.	This application contains claims directed to the following patentably distinct species of reagents comprised by the kit (claim 9):
(a) oligonucleotide primers in a PCR assay amplifying the nucleic acid but not substantially amplifying a nucleic acid encoding wild-type NPM;
(b) oligonucleotide probe that binds to the nucleic acid encoding the one or more mutations but not to wild-type NPM; or
(c) both oligonucleotide primers and probe.

The species are independent or distinct because each reagent is structurally and functionally distinct, requiring different sequences for hybridization and performing different functions. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 

Species Election for Group III
C.	This application contains claims directed to the following patentably distinct species of reagents for detection (claim 10):
(a) oligonucleotide primers that amplify a nucleic acid encoding the one or more mutations but does not substantially amplify a nucleic acid encoding a wild-type NPM (claims 17 and 18);
(b) oligonucleotide probe that binds to the nucleic acid encoding the one or more mutations but not to wild-type NPM (claim 19); or
(c) both oligonucleotide primers and probe (claims 15-19).

The species are independent or distinct because each reagent is structurally and functionally distinct, requiring different method steps/assays to employ. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic because claim 1 lists the species alternatively and not generically.

D.	This application contains claims directed to the following patentably distinct species of method:
(a) method wherein the one or more mutations further comprises an exon 12 sequence coding for position 290 of human NPM that results in a loss of tryptophan residue at position 290 (claim 11); or
(b) method wherein the one or more mutations does NOT further comprise an exon 12 sequence coding for position 290 of human NPM that results in a loss of tryptophan residue at position 290  (withdraw species claim 11).

The species are independent or distinct because each method requires detecting different sequences. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 10 is generic.


Species Election for Group IV
E.	This application contains claims directed to the following patentably distinct species of reagents comprised by the kit (claim 20):
(a) oligonucleotide primers in a PCR assay amplifying the nucleic acid but not substantially amplifying a nucleic acid encoding wild-type NPM;
(b) oligonucleotide probe that binds to the nucleic acid encoding the one or more mutations but not to wild-type NPM; or
(c) both oligonucleotide primers and probe.

The species are independent or distinct because each reagent is structurally and functionally distinct, requiring different sequences for hybridization and performing different functions. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic because claim 9 lists the species alternatively and not generically.


There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (b) the prior art applicable to one species would not likely be applicable to another species; (c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642